DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a Divisional of U.S. Application Ser. No. 16/300165 filed November 9, 2011.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/300165, filed on November 9, 2018.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "the variable speed fan".  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 recites “a variable speed fan”.  What is the relationship between this fan and the “fan” recited in claim 4 from which claim 7 depends?  Regarding claim 10, what is the relationship between the recited “multiple gas streams” and the first and second gas streams recited in the independent claim?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamins et al. (US 2011/0005979 A1).  Benjamins discloses an apparatus/method for sorting mixed waste materials, comprising: a first sieve screen (42) having upper and lower surfaces and first sieve openings configured to allow only particles having a maximum dimension less than or equal to a first threshold dimension to pass therethrough; a second sieve screen (44) having upper and lower surfaces and second sieve openings configured to allow only particles having a maximum dimension less than or equal to a second threshold dimension to pass therethrough, the second threshold dimension being less than the first threshold dimension (see para 21); and a third surface (15); wherein the apparatus is configured such that particles passing through the first screen fall under gravity towards the upper surface of the second screen and particles passing through the second screen fall under gravity towards the third surface (see paras. 0026-0027); a housing (12) which supports the first and second sieve screens; a vibration generator (20) configured to vibrate the housing; the apparatus being further configured to generate: multiple gas streams including a first gas stream between the lower surface of the first screen and the upper surface of the second screen (see para. 0028) and configured to drive off volatile contaminants from particles passing through the first screen, the first gas stream having a respective first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over . Benjamins et al. (US 2011/0005979 A1) in view of Payne (US 3,472,377).  Benjamins discloses an apparatus for sorting mixed waste materials, comprising: a first sieve screen (42) having upper and lower surfaces and first sieve openings configured to allow only particles having a maximum dimension less than or equal to a first threshold dimension to pass therethrough; a second sieve screen (44) having upper and lower surfaces and second sieve openings configured to allow only particles having a maximum dimension less than or equal to a second threshold dimension to pass therethrough, the second threshold dimension being less than the first threshold dimension (see para 21); and a third surface (15); wherein the apparatus is configured such that particles passing through the first screen fall under gravity towards the upper surface of the second screen and particles passing through the second screen fall under gravity towards the third surface (see paras. 0026-0027); the apparatus being further configured to generate: multiple gas streams including a first gas stream between the lower surface of the first screen and the upper surface of the second screen (see para. 0028) and configured to drive off volatile contaminants from particles passing through the first screen, the first gas stream having a respective first velocity; and a second gas stream (see para. 0028) between the lower surface of the second screen and the third surface and configured to drive off volatile contaminants from particles passing through the second screen, the second gas stream having a respective second velocity, less than the first velocity (see para. 0028); a fan (80) configured to generate the first and second gas streams; and dampers (46a, 48a), .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamins et al. (US 2011/0005979 A1) in view of Payne (US 3,472,377) in view of Deefholts et al. (US 5,626,219).  Benjamins discloses an apparatus for sorting mixed waste materials, comprising: a first sieve screen (42) having upper and lower surfaces and first sieve openings configured to allow only particles having a maximum dimension less than or equal to a first threshold dimension to pass therethrough; a second sieve screen (44) having upper and lower surfaces and second sieve openings configured to allow only particles having a maximum dimension less than or equal to a second threshold dimension to pass therethrough, the second threshold dimension being less than the first threshold dimension (see para 21); and a third surface (15); wherein the apparatus is configured such that particles passing through the first screen fall under .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..  Zhou (CN 105642550 A) discloses a device having two sieve . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653